       Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 1 of 32




             IN THE UNITED STATES DISTRICT COURT FOR
                THE WESTERN DISTRICT OF OKLAHOMA

(1) ALLEN CONTRACTING, INC.,             )
                                         )
                          Plaintiff,     )
                                         )
v.                                       )       Case No.: 5:18-cv-00676-JD
                                         )
(1) THE DRILLER, LLC, and Iowa limited.; )
liability company; and                   )
(2) HORIZONTAL BORING & TUNNELING )
CO., a Nebraska corporation,             )
                                         )
                          Defendants.    )

                    ALLEN’S OBJECTION TO TDL’S
                  MOTION FOR SUMMARY JUDGMENT



                                   Robert L. Magrini, OBA #12385
                                   Evan B. Gatewood, OBA #13412
                                   Christopher D. Skelton, OBA #32920
                                   HAYES MAGRINI & GATEWOOD
                                   1220 North Walker
                                   Oklahoma City, Oklahoma 73103
                                   Telephone: (405)235-9922
                                   Facsimile: (405) 235-6611
                                   E-Mail:      robert@hmglawyers.com
                                                egatewood@hmglawyers.com
                                                cskelton@hmglawyers.com

                                   Attorneys for Plaintiff, Allen Contracting, Inc.
           Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 2 of 32




                                    TABLE OF CONTENTS


ALLEN’S RESPONSE TO TDL’S STATEMENT
OF UNDISPUTED MATERIAL FACTS ....................................................................... 2

ALLEN’S STATEMENT OF ADDITIONAL FACTS PREVENTING
SUMMARY JUDGMENT FOR TDL ............................................................................. 9

LEGAL ARGUMENTS AND AUTHORITIES ........................................................... 19

      I.       ALLEN’S PROMISSORY ESTOPPEL CLAIM ....................................... 20

     II.       TDL WAS PROPERLY TERMINATED BECAUSE IT FAILED TO
               PERFORM ITS CONTRACTUAL OBLIGATIONS ................................ 23




                                                   i
            Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 3 of 32




                                         TABLE OF AUTHORITIES

Anderson v. Liberty Lobby, Inc.,
      477 U.S. 242 (1986) ............................................................................................... 20

Buchanan v. Sherrill,
     51 F.3d 227 (10th Cir. 1995) .................................................................................. 20

Celotex Corp. v. Catrett,
      477 U.S. 317 (1986) ............................................................................................... 20

Cholier, Inc. v. Torch Energy Advisors, Inc.,
      83 F.3d 431 (10th Cir. 1996) .................................................................................. 22

Crawford v. Pioneer Box & Lumber, Co.,
      105 Cal. App. 760 (1930) ....................................................................................... 24

EKE Builders, Inc. v. Quail Bluff Assoc.,
     714 P.2d 604 (Okla. Civ. App. 1985)..................................................................... 24

Express Services, Inc. v. Averette,
      CIV-06-820-C, 2007 WL 1888652 (W.D. Okla. June 29, 2007) ........................... 27

Finnell v. Jebco Seismic,
       67 P.3d 339 (Okla. 2003) ....................................................................................... 24

Murphy Oil USA, Inc. v. Wood,
     438 F.3d 1008 (10th Cir. 2006) .............................................................................. 26

Patel v. Harless,
       926 P.2d 963 (Wyo. 1996) ..................................................................................... 21

Scott v. Harris.,
       550 U.S. 372 (2007) ............................................................................................... 20

Townsend v. Melody Home Mfg.,
     541 P.2d 1370 (Okla. Civ. App. 1975)................................................................... 24

Vogel v. Fisher,
      225 P.2d 346 (Okla. 1950) ..................................................................................... 24

Zero Down Supply Chain Solutions, Inc. v. Am. Airlines, Inc.,
      05-CV-327-TCK-PJC, 2006 WL 8458208 (N.D. Okla. May 18, 2006)................. 26


                                                             ii
             Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 4 of 32




OTHER AUTHORITIES

13 Richard A. Lord, Williston on Contracts 38:15 ........................................................... 23

17 C.J.S. 967                 .......................................................................................................... 23

Fed.R.Civ.P. 56(c) .......................................................................................................... 19

Fed.R.Civ.P. 56(e)(2) ........................................................................................................ 20

The Restatement (Second) of Contracts
      § 205 (1981) .................................................................................................... 23, 26




                                                                  iii
           Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 5 of 32




                         ALLEN’S OBJECTION TO TDL’S
                       MOTION FOR SUMMARY JUDGMENT

         Plaintiff, Allen Contracting, Inc. (“Allen”), objects to the motion for summary

judgment filed by defendant, The Driller, LLC (“TDL”). Allen is the general contractor

on a construction project for the Oklahoma Department of Transportation (“ODOT”)

known as, “ODOT Project ACNHPPI-2350(004)SS/ACNHPPI-2350(005)SS, Job Piece

No.: 90933(16)/0933(25) (Grade, Drain, Surface, and Bridge) I-235: From NW 36th Street

Interchange, Extend North in Oklahoma City” (“Project”). The Project was/is an extremely

high-profile expansion of I-235 (Broadway Extension), with challenging coordination

issues, lane closures and significant delay-related damages. TDL is a subcontractor

specializing in underground horizontal borings and associated work.

         Two of TDL’s former employees/managers, Kris and Brandon Young (collectively,

the “Youngs”), prepared bids on behalf of TDL to install large diameter reinforced concrete

pipes (“RCP”), which would act as critical drainage conduits at the Project. TDL’s

proposals were submitted to and relied upon by Allen when bidding to ODOT. Allen

formally accepted TDL’s bid after it was awarded a contract by ODOT. TDL recognized

it would need to sign a formal subcontract agreement, promptly submit an acceptable work

plan to Allen, and otherwise begin advancing the Project. The Youngs had every intention

of doing so but were prevented from moving forward by TDL’s majority owner, Brent

Moore (“Moore”).1 To avoid delaying the Project, Allen was ultimately left with no choice

but to hire a different subcontractor to perform TDL’s work. It filed this action to recover


1
    Moore also owns defendant, Horizontal Boring & Tunneling Co. (“HBT”).

                                             1
             Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 6 of 32




its loss.

        TDL now attempts to justify its repeated delays, broken promises and general lack

of performance by arguing that: a) Allen cannot maintain an action based on promissory

estoppel/detrimental reliance because it formally accepted TDL’s written bid proposal; b)

the subcontract Allen tendered to TDL for signature differed materially from its bid; and,

c) Allen is the one that supposedly breached its contract with TDL. The arguments are

without merit. Allen will respond to TDL’s factual statement in the same order as set forth

in its motion.

                         ALLEN’S RESPONSE TO TDL’S
                  STATEMENT OF UNDISPUTED MATERIAL FACTS

        1.       Admitted.

        2.       Admitted. TDL has considerable experience in estimating, bidding and

performing subsurface horizontal boring projects throughout the United States.

        3.       Admitted.   Allen’s representative, Reed Greenhill (“Greenhill”) dealt

exclusively with the Youngs, who were authorized to prepare bids on behalf of TDL. The

Youngs alone estimated and bid the Project for TDL. (See, Paragraph 2 of “Allen’s

Statement of Additional Facts Preventing Summary Judgment for TDL”).

        4.       Admitted, with explanation. Allen did not provide the information TDL

needed to prepare its bid. Rather, TDL had access to ODOT’s plans, specifications and

other documentation and data needed to prepare its bid proposal (“Solicitation

Documents”). TDL was also cautioned to conduct its own subsurface investigation prior




                                            2
            Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 7 of 32




to bidding the Project, if it needed or desired additional information. (See, Paragraphs 1

and 3 of “Allen’s Statement of Additional Facts Preventing Summary Judgment for TDL”).

       5.      Denied. This statement is not supported by the record reference. Ms. Young

first testified that Greenhill reiterated “what we already knew, it was hard sandstone,” and

then stated she could not recall Greenhill telling her “the subsurface would cut like hard

dirt.” Ms. Young was fully aware of the subsurface conditions at the Project when

preparing TDL’s bids. (See, pg. 120 lns. 16-20 and pg. 121 lns. 5-8 of Exhibit 4 to TDL’s

motion [Dkt. 61-4]; and, Paragraph 5 of “Allen’s Statement of Additional Facts Preventing

Summary Judgment for TDL”).

       6.      Admitted, with explanation. TDL first submitted a bid to Allen in January

2016, and then reaffirmed its pricing when the Project was re-let in April 2016. (See,

Paragraph 5 of “Allen’s Statement of Additional Facts Preventing Summary Judgment for

TDL”).

       7.      Admitted.

       8.      Admitted.

       9.      Denied, as stated. TDL’s proposal also refers to itself as a “proposal” and as

a “quote.” The distinction is immaterial. (See, Paragraphs 7 and 8 of “Allen’s Statement

of Additional Facts Preventing Summary Judgment for TDL”).

       10.     Admitted.

       11.     Denied, as stated.    These statements are not supported by the record

references. In the deposition testimony cited by TDL, Greenhill stated he is not a contract

lawyer and does not know if the proposal would be considered a contract. And while he


                                              3
         Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 8 of 32




expressed his belief that the proposal created a “written binding obligation between the two

entities,” he did not say the relationship was governed exclusively by the express terms of

TDL’s proposal. Moreover, Allen made it clear when accepting the proposal that TDL was

expected to sign a formal subcontract agreement and the Youngs recognized TDL would

need to sign a written subcontract and promptly provide a work plan (and other submittals)

to Allen. TDL did not express any concerns or objections to Allen’s subcontract language

until October 31, 2016–more than five months after it first received a copy of the

subcontract (and after many broken promises to sign it). Even Moore admits it is standard

practice to execute a mutually agreeable subcontract, and that TDL was obligated to sign a

subcontract and provide a work plan (and other submittals) to Allen. Unfortunately, he

(acting on behalf of HBT) prevented the Youngs from taking the steps necessary to satisfy

TDL’s obligations. (See, pg. 37 lns. 7-11 of Exhibit 3 to TDL’s motion [Dkt. 61-3]; and,

Paragraphs 7, 8, and 10 of “Allen’s Statement of Additional Facts Preventing Summary

Judgment for TDL”).

       12.    Admitted in part and denied in part. Allen admits sending the referenced

memorandum to TDL. However, the subcontract tendered by Allen did not materially

alter, override or supersede TDL’s proposal–the proposal was attached to and incorporated

in the proposed subcontract. (See, pg. 10 of 26 of Exhibit 9 to TDL’s motion [Dkt. 61-9];

and, Paragraph 8 of “Allen’s Statement of Additional Facts Preventing Summary Judgment

for TDL”).

       13.    Admitted.

       14.    Admitted.


                                             4
         Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 9 of 32




       15.    Denied. ODOT’s plans only provided a proposed design at elevation depths

while leaving the specific means and methods for installing the RCP up to the contractors.

Allen opted to use the horizontal boring method because an open cut trench was not feasible

given the proximity to the highway. The timing of ODOT’s approval is directly attributable

to TDL’s inexcusable, months-long delay in providing an acceptable work plan (which had

to be approved by ODOT). (See, Paragraph 9 of “Allen’s Statement of Additional Facts

Preventing Summary Judgment for TDL”).

       16.    Admitted. Allen relied upon TDL’s stated expertise in estimating, bidding

and performing subsurface horizontal boring projects.

       17.    Admitted.

       18.    Admitted, although Allen denies the suggestion it had reason to question the

amount of or to be concerned about any aspect of TDL’s bid. The Youngs do not believe

they underbid the Project. (See, Paragraph 6 of “Allen’s Statement of Additional Facts

Preventing Summary Judgment for TDL”).

       19.    Denied. These statements are not supported by and are contrary to the record

references. Greenhill did not admit failing to satisfy some sort of obligation to “fully

understand” TDL’s bid. On the contrary, Greenhill testified that rock exclusions are not

unusual and that he had no reason at the time to question or be concerned about TDL’s bid

proposal. (See, pg. 90 lns. 2-5 and 17-23, and pg. 192 lns. 14-21 of Exhibit 3 to TDL’s

motion [Dkt. 61-3]; and, Paragraph 6 of “Allen’s Statement of Additional Facts Preventing

Summary Judgment for TDL”).




                                            5
        Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 10 of 32




       20.    Admitted in part and denied in part. Allen admits Terracon Consultants, Inc.

(“Terracon”) was the geotechnical engineering firm that prepared subsurface reports for

the Project. Section 102.06 of ODOT’s specifications cautions bidders to not rely upon

ODOT’s subsurface investigations, and to conduct their own “investigation, interpretation,

and judgment.” (See, Paragraph 3 of “Allen’s Statement of Additional Facts Preventing

Summary Judgment for TDL”).

       21.    Denied. Greenhill did not testify that ODOT or Allen had failed to obtain

“enough proper geotechnical information” for the Project. That assertion is made in

Moore’s declaration, but he was not involved in estimating or bidding the Project for TDL,

and the Youngs were satisfied with the subsurface, geotechnical reports contained in the

Solicitation Documents. TDL should not have submitted bids to Allen if it needed

additional information or was otherwise dissatisfied with the Solicitation Documents. (See,

Paragraphs 2 and 5 of “Allen’s Statement of Additional Facts Preventing Summary

Judgment for TDL”).

       22.    Admitted in part and denied in part. Allen admits TDL hired Terracon to

perform additional subsurface investigations months after it had already bid the Project,

and that Terracon issued a report in July 2016 (“Supplemental Report”). Terracon’s

Supplemental Report does not indicate subsurface conditions different than those shown in

the geotechnical reports included in the Solicitation Documents or falling within the rock

exclusion in TDL’s proposal. TDL fully anticipated the exact conditions shown in

Terracon’s reports and included all associated costs in its bid price. (See, Paragraphs 5 and

16 of “Allen’s Statement of Additional Facts Preventing Summary Judgment for TDL”).


                                             6
        Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 11 of 32




       23.    Denied, as stated.     Terracon’s Supplemental Report does not depict

subsurface conditions different than those shown in the geotechnical reports included in

the Solicitation Documents or falling within the rock exclusion in TDL’s proposal. TDL

fully anticipated the exact conditions shown in Terracon’s reports and included all

associated costs in its bid price. (See, Paragraphs 5 and 16 of “Allen’s Statement of

Additional Facts Preventing Summary Judgment for TDL”).

       24.    Denied. TDL did not assist, cooperate or otherwise work with Allen to

advance the Project in any respect. (See, Paragraphs 10-15 of “Allen’s Statement of

Additional Facts Preventing Summary Judgment for TDL”).

       25.    Denied, as stated. On October 27, 2016, Allen wrote to Moore expressing

its frustration over TDL’s broken promises, inexcusable delays and general inaction. Allen

did not threaten “to file suit under the Proposed Subcontract.” Rather, Allen advised TDL

that it must receive an acceptable work plan and signed subcontract agreement by October

31, otherwise, it would file suit “for specific performance to enforce our agreement (a

reference to the fact that Allen had relied upon TDL’s bid and also formally accepted its

proposal).” Allen further notified TDL that “if the Project time constraints force Allen to

hire another subcontractor to perform TDL’s scope of work, we will look to TDL/HBT for

payment of all sums incurred over and above the price proposed by TDL on April 18,

2016….” (See, Exhibit 12 to TDL’s motion [Dkt. 61-12]; and, Paragraph 12 of “Allen’s

Statement of Additional Facts Preventing Summary Judgment for TDL”).

       26.    Admitted in part and denied in part. Allen admits TDL took the position for

the first time on October 31 that: its April 2016 bid proposal created a binding agreement;


                                            7
        Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 12 of 32




it was not bound by the unsigned subcontract agreement tendered by Allen; and, that the

proposed subcontract somehow altered the exclusions and clarifications included in its bid.

TDL did not, however, commit to performing in accordance with its April 2016 proposal.

Rather, TDL told Allen it was, “in the process of determining the appropriate equipment

and also the time and material cost to perform the drilling work in rock.” TDL also

demanded “reasonable assurance from Allen that it will pay TDL on a time and material

basis for drilling in rock as agreed to in the Proposal.”2 Despite promising to do so, TDL

never submitted any additional cost information to Allen. (See, Exhibit 13 to TDL’s

motion [Dkt. 61-13]; and, Paragraph 14 of “Allen’s Statement of Additional Facts

Preventing Summary Judgment for TDL).

       27.    Admitted.    Allen was not obligated to provide reasonable payment

assurances to TDL.     (See, Paragraph 17 of “Allen’s Statement of Additional Facts

Preventing Summary Judgment for TDL”).

       28.    Admitted.

       29.    Admitted in part and denied in part. Allen admits being in communication

with A.R. Daniels (“Daniels”) in October 2016. However, the record reference does not

support TDL’s assertion that Allen ordered or directed TDL to not perform its obligations.

(See, pgs. 218:24-219:2 of Exhibit 3 to TDL’s motion [Dkt. 61-3]; and, Paragraph 15 of

“Allen’s Statement of Additional Facts Preventing Summary Judgment for TDL”).



2
 TDL did not ask Allen to “provide assurance that it would allow The Driller to proceed,”
as alleged in Paragraph 26 of its motion. TDL wanted Allen to assure it would pay a re-
negotiated price.

                                            8
          Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 13 of 32




         30.   Denied. The shale at issue in March 2017 was not at the location of the

horizontal borings necessary to install RCP.3 (See, Paragraph 15 of “Allen’s Statement of

Additional Facts Preventing Summary Judgment for TDL”).

         31.   Admitted, with explanation. The shale at issue in March 2017 was not at the

location of the horizontal borings necessary to install RCP. (See, Paragraph 15 of “Allen’s

Statement of Additional Facts Preventing Summary Judgment for TDL”).

         32.   Denied. (See, Paragraph 15 of “Allen’s Statement of Additional Facts

Preventing Summary Judgment for TDL”).

         33.   Admitted, although Allen denies the suggestion that it had a reason to

question the amount of or otherwise be concerned about TDL’s bid. The Youngs do not

believe they underbid the Project. (See, Paragraph 6 of “Allen’s Statement of Additional

Facts Preventing Summary Judgment for TDL”).

                  ALLEN’S STATEMENT OF ADDITIONAL FACTS
                  PREVENTING SUMMARY JUDGMENT FOR TDL

         The following additional, material facts prevent summary judgment in TDL’s

favor:

         1.    In December 2015, Allen solicited a price quote from TDL to perform the

horizontal boring/RCP work at the Project. Like all other bidders, TDL had access to the

Solicitation Documents, which included geotechnical reports prepared by Terracon

identifying the subsurface conditions bidders would likely encounter at the Project. The



3
 Under the terms of its proposal, TDL was not even going to be involved in digging the
bore pits, so any legitimate rock in that area would not have impacted its work scope.

                                             9
        Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 14 of 32




Solicitation Documents incorporate, reference, advise, and instruct all bidders that the

Project is governed by ODOT standards and specifications, as well as those adopted by the

Federal Highway Administration (“FHWA”). (See, Paragraph 4 of the Affidavit of Reed

Greenhill (“Greenhill Affidavit”), attached as Exhibit 1; Deposition Exhibit No. 3, attached

as Exhibit 2; Deposition Exhibit No. 49, attached as Exhibit 3; and, pgs. 38:18-39:6 and

pg. 121 lns. 17-20 of the Deposition of Kris Young (“K. Young Deposition”), attached as

Exhibit 4).

       2.     Greenhill dealt exclusively with the Youngs, who were authorized to prepare

bids on behalf of TDL. The Youngs alone estimated and bid the Project for TDL. They

knew the bidding process was governed by ODOT and FHWA standards and

specifications. (See, Paragraph 6 of the Greenhill Affidavit, attached as Exhibit 1; pg. 40

lns. 3-21 of the K. Young Deposition, attached as Exhibit 4; pgs. 160:21-161:14 and pg.

240 lns. 2-10 of the Deposition of Brent Moore (“Moore Deposition”), attached as Exhibit

5; pg. 38 lns. 2-4 and pgs. 51:23-52:17 of the Deposition of Brandon Young (“B. Young

Deposition”), attached as Exhibit 6).

       3.     Section 102.06 of ODOT’s specifications states, in pertinent part:

              Do not rely on information from the Department’s boring and
              subsurface investigations to assess the difficulty of the work
              described in the Proposal Forms or to describe the actual
              conditions that may be encountered. Do not substitute the
              Department’s investigations for bidder investigation,
              interpretation, and judgment. The Department considers
              submissions of a Proposal as evidence that the bidder
              understands and is satisfied with the work conditions and the
              requirements of the proposed Contract. (Emphasis Added).
                                              (See, Section 102.06, attached as Exhibit 7).



                                            10
        Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 15 of 32




       4.     ODOT’s specifications also contain what is commonly called a changed or

hidden conditions clause authorizing additional payment to Allen/TDL if they encountered

subsurface conditions materially different than those shown in the Solicitation Documents.

Section 104.03 of ODOT’s specifications provides:

              During the progress of the work, if subsurface or latent
              physical conditions are encountered at the site differing
              materially from those indicated in the Contract or if unknown
              physical conditions of an unusual nature, differing materially
              from those ordinarily encountered and generally recognized as
              inherent in the work provided for in the Contract, are
              encountered at the site, the party discovering such conditions
              shall promptly notify the other party in writing of the specific
              differing conditions before the site is disturbed and before the
              affected work is performed.

              Upon written notification as provided in Subsection 104.06,
              “Notification of Differing Site Conditions, Changes, and Extra
              Work,” the Resident Engineer will investigate the conditions,
              and if it is determined that the conditions materially differ and
              cause an increase or decrease in the cost or time required for
              the performance of any work under the Contract, an
              adjustment, excluding anticipated profits, will be made and the
              Contract modified in writing accordingly. The Resident
              Engineer will notify the Contractor of the determination
              whether or not an adjustment of the Contract is warranted.
                                                (See, Section 104.03, attached as Exhibit 8).

       5.     TDL had several months to study the Solicitation Documents and to conduct

any independent testing it desired to evaluate all conditions potentially impacting its price

quote. The Youngs were satisfied with the subsurface, geotechnical reports contained in

the Solicitation Documents. TDL submitted its first written proposal to Allen on January

21, 2016, and then reaffirmed its pricing on April 18, 2016. The Youngs determined what

was included and/or excluded from TDL’s pricing. Ms. Young knew “hard sandstone”



                                             11
            Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 16 of 32




rock would be encountered at the Project. It did not concern her since there is no material

difference between “hard dirt” and sandstone–both are drillable and TDL had the “tooling

and expertise” to handle it. TDL anticipated these conditions when submitting its bid to

Allen and included all associated costs in its bid price.4 Allen relied upon and used TDL’s

bid when formulating its bid to ODOT. (See, Paragraphs 5 and 6 of the Greenhill Affidavit,

attached as Exhibit 1; pg. 40 lns. 3-21, pgs. 48:13-49:9, pgs. 120:16-121:20, and pgs.

124:18-125:11 of the K. Young Deposition, attached as Exhibit 4; pgs. 87:17-91:11 and

pgs. 136:23-137:1 of the B. Young Deposition, attached as Exhibit 6; and, pgs. 160:21-

161:14, pgs. 191:18-192:12, and pg. 240 lns. 2-10 of the Moore Deposition, attached as

Exhibit 5).

       6.       The Youngs do not believe they underbid the Project. Rock exclusions are

common in this type of work, and Allen had no reason to question the amount of or to be

concerned about any aspect of TDL’s bid. (See, pg. 166 lns. 9-11 of the B. Young

Deposition, attached as Exhibit 6; and, pg. 90 lns. 12-22 and pgs. 191:22-193:16 of the

Deposition of Reed Greenhill (“Greenhill Deposition”), attached as Exhibit 9).

       7.       On May 9, 2016, Allen formally accepted and executed TDL’s proposal.

Allen made it clear when accepting the proposal that TDL was expected to sign a formal

subcontract agreement; the Youngs recognized TDL would need to sign a written

subcontract and promptly provide a work plan (and other submittals) to Allen. Even Moore


4
  Moore has acknowledged that classifying material as excluded “rock” is a determination
to be made by geotechnical experts. (See, pgs. 188:1-189:16 of the Moore Deposition,
attached as Exhibit 5).


                                            12
        Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 17 of 32




admits it is standard practice to execute a mutually agreeable subcontract, and that TDL

was obligated to sign a subcontract and provide a work plan (and other submittals) to Allen.

(See, pgs. 36:6-37:25 and 118:11-121:16 of the Greenhill Deposition, attached as Exhibit

9; pgs. 55:21-58:3, pgs. 85:13-86:19, and pgs. 92:20-94:1 of the K. Young Deposition,

attached as Exhibit 4; pgs. 145:19-146:3 of the B. Young Deposition, attached as Exhibit

6; and, pgs. 215:1-216:15 and pgs. 297:9-299:6 of the Moore Deposition, attached as

Exhibit 5).

       8.     On May 20, 2016, Allen sent a written subcontract to TDL. Article 13.b. of

the proposed subcontract states, in pertinent part:

              This Subcontract and the documents referred to herein set
              forth the entire understanding of the parties with respect to the
              subject matter hereof.        Any previous agreements or
              understandings between the parties regarding the subject
              matter hereof are merged into and are superseded by this
              Subcontract. (Emphasis Added).

       Article 4.a. of the proposed subcontract clearly and unambiguously provided for

payment to TDL based on the “Attached Unit Price Breakdown and Quote.” TDL’s April

2016 bid was attached to and incorporated in the subcontract.            In the event TDL

encountered work beyond its base scope, Article 5.c. of the subcontract provided for

payment on a time and materials basis. In fact, TDL’s proposal was attached to and

incorporated by reference in the proposed subcontract. TDL did not express any concerns

or objections to Allen’s subcontract language until October 31, 2016–more than five

months after it first received a copy of the subcontract (and after many broken promises to

sign it). In short, everyone involved in the bidding process for both Allen and TDL



                                             13
        Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 18 of 32




understood the path forward. (See, pg. 10 of 26 of Exhibit 9 to TDL’s motion [Dkt. 61-9];

Paragraph 8 of the Greenhill Affidavit, attached as Exhibit 1; pgs. 56:16-58:3 of the K.

Young Deposition, attached as Exhibit 4; pgs. 215:1-216:15 and pgs. 297:9-299:6 of the

Moore Deposition, attached as Exhibit 5; and, pgs. 145:19-146:3 of the B. Young

Deposition, attached as Exhibit 6).

       9.     On May 24, 2016, ODOT issued a notice to proceed to Allen. Allen

immediately asked TDL to provide its written work plan detailing how TDL intended to

accomplish its work. ODOT’s plans only provided a proposed design at elevation depths

while leaving the specific means and methods for installing the RCP up to the contractor.

Allen opted to use the horizontal boring method because an open cut trench was not feasible

given the proximity of the highway. The work plan had to be approved by ODOT and was

critically needed by Allen to coordinate the ordering and fabrication of RCP from the pipe

supplier, Rinker Materials (“Rinker”). (See, Paragraph 8 of the Greenhill Affidavit,

attached as Exhibit 1; Deposition Exhibit No. 11, attached as Exhibit 10; pgs. 85:3-86:19,

pgs.119:18-120:15, and pgs. 157:7-158:8 of the K. Young Deposition, attached as Exhibit

4; and, pgs. 60:14-65:9 and pgs. 133:10-136:4 of the Greenhill Deposition, attached as

Exhibit 9).

       10.    Allen emphasized to TDL on multiple occasions the critical need to take

steps to advance the Project so physical work could begin on schedule. Promptly installing

the RCP was essential to controlling flooding so that other Project work could proceed in

an orderly and productive manner. Allen spent several months trying to get TDL to provide




                                            14
        Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 19 of 32




a written work plan,5 return a signed subcontract, and otherwise move forward with the

Project. TDL never expressed any concerns about or objections to its bid, subsurface

conditions, Allen’s proposed subcontract, the scheduling demands of the Project, or any

other issue. On the contrary, TDL repeatedly assured Allen it would furnish the necessary

work plan and return a signed subcontract. It failed to do so. Unbeknownst to Allen,

Moore/HBT was preventing the Youngs from providing the work plan to Allen, returning

a signed subcontract, or taking the other steps necessary to timely commence TDL’s work.6

(See, Paragraph 9 of the Greenhill Affidavit, attached as Exhibit 1; pgs. 61:11-64:8, pg. 90

lns. 5-24, pg. 91 lns. 4-12, pgs. 92:20-94:1, and pg. 99 lns. 3-18 of the K. Young

Deposition, attached as Exhibit 4; and, pgs. 204:12-205:17, pg. 206 lns. 4-23, pg. 208 lns.

7-15, pg. 221 lns. 6-25, pgs. 230:14-231:7, and pg. 247 lns. 4-22 of the B. Young

Deposition, attached as Exhibit 6).

       11.    By late August 2016, Allen was becoming increasingly concerned about

TDL’s broken promises and lack of action. Allen communicated with TDL on several

occasions in September and October 2016, about the need to proceed diligently with its

work. TDL never expressed any reservations or misgivings about its bid, subsurface

conditions, Allen’s proposed subcontract, the scheduling demands of the Project, or any

other issue. (See, Paragraph 10 of the Greenhill Affidavit, attached as Exhibit 1).




5
  Allen was unable to promptly secure ODOT’s approval due to TDL’s inexcusable,
months-long delay in providing an acceptable work plan.
6
  Moore also owns defendant, Horizontal Boring & Tunneling Co. (“Horizontal”).

                                            15
        Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 20 of 32




       12.    On October 12, 2016, Allen spoke to Moore and learned that he had

terminated the Youngs on October 6. By letter dated October 27, Allen informed TDL it

would be forced to engage a different subcontractor if TDL did not promptly provide an

acceptable work plan and return an executed subcontract. Later that day (October 27),

TDL submitted a work plan to Allen. The work plan was wholly inadequate. Internal

emails show that TDL intended to provide a vague and generic work plan. TDL’s work

plan removed the equipment to be utilized and provided no specific details needed for

submittal to ODOT and to coordinate with the RCP supplier, Rinker. (See, Exhibit 12 to

TDL’s motion [Dkt. 61-12]; and, Paragraph 11 of the Greenhill Affidavit, attached as

Exhibit 1 pg. 343 lns. 18-20 and pgs. 348:10-350:3 of the Moore Deposition, attached as

Exhibit 5; pg. 105 lns. 8-23 and pg. 107 lns. 7-20 of the Deposition of Scott Dullard

(“Dullard Deposition”), attached as Exhibit 11; pgs. 178:24-179:5 and pg. 180 lns. 9-24 of

the Greenhill Deposition, attached as Exhibit 9; pgs. 104:3-105:7 and pgs. 205:23-206:23

of the B. Young Deposition, attached as Exhibit 6; Driller 002162 and Driller 0002246,

attached as Exhibits 12 and 13; and, Deposition Exhibits 38 and 40, attached as Exhibits

14 and 15, respectively).

       13.    Allen has since learned that TDL was not in possession of the equipment

described in the work plan provided to Allen on October 27, 2016. In fact, TDL did not

even contact the equipment supplier, Akkerman, Inc. (“Akkerman”) until September 2016.

As of that date, TDL was still at least 6 months away from securing the necessary

equipment. (See, Driller 002162 and Driller 002173, attached as Exhibits 12 and 16,

respectively; and, pg. 343 lns. 18-20 and pgs. 348:10-350:3 of the Moore Deposition,


                                           16
        Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 21 of 32




attached as Exhibit 5).

       14.    Prior to late October 2016, TDL never expressed any concerns or objections

to Allen about the subsurface conditions at the Project, the work plan, Allen’s subcontract

form, or any other issue. On October 31, TDL advised Allen for the first time that

Terracon’s Supplemental Report supposedly revealed subsurface conditions at the Project

(primarily sandstone), which TDL claimed fell within the rock exclusion in its April 2016

proposal. TDL’s proposal makes no mention of sandstone at all. With respect to the types

of materials listed in TDL’s bid, the Youngs only excluded from TDL’s base bid price the

increased cost, if any, of encountering subsurface materials that would prevent the progress

of its drilling operation. In its October 31 letter TDL advised Allen that it was in the

process of, “determining the appropriate equipment and also the time and material cost to

perform the drilling work in rock.” Simply, Moore wanted to re-negotiate TDL’s bid unit

prices based upon the same information TDL had available to it prior to the submittal of

its proposals. Despite its promise to do so, TDL never provided any additional cost

information to Allen. (See, Exhibit 13 to TDL’s motion [Dkt. 61-13]; Paragraph 12 of the

Greenhill Affidavit, attached as Exhibit 1; pgs. 87:17-91:11 and pgs. 144:6-145:5 of the B.

Young Deposition, attached as Exhibit 6; pgs. 65:12-67:5 and pgs. 87:4-88:5 of the K.

Young Deposition, attached as Exhibit 4; and, pgs. 286:14-287:19 and pgs. 324:24-327:23

of the Moore Deposition, attached as Exhibit 5).

       15.    Allen began communicating with Daniels in October 2016, to develop a

contingency plan in the event TDL continued to not perform its obligations. Although

Allen was unaware of it at the time, TDL was also in contact with Daniels in October 2016


                                            17
        Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 22 of 32




attempting to subcontract its drilling work to Daniels. Allen was ultimately forced to hire

Daniels to perform the work bid on by TDL as a direct result of TDL’s inexcusable delays,

failure to provide an acceptable work plan, insurance certificates, or W-9, refusal to sign a

subcontract agreement, failure to provide any additional cost information as promised in

its October 31 letter, and overall lack of performance. Allen simply could not allow TDL

to continue jeopardizing the commencement of the Project. Allen did not pay Daniels to

perform work excluded in TDL’s proposal. The only unexpected rock encountered was in

the area of bore pits, where a 12” thick seam of shale was discovered. The shale was at a

much higher elevation than the drainage conduit and would not have impeded the progress

of the horizontal drilling.    In short, Daniels’ challenges had nothing to do with

unanticipated rock at the location of the horizontal borings necessary to install RCP but

were attributable to mechanical issues with its equipment and the associated delays in

finding replacement equipment. (See, pgs. 118:15-120:10, pgs. 132:21-133:3, and pg. 162

lns. 16-25 of the Deposition of Jeff Allen (“Allen Deposition”), attached as Exhibit 17;

pgs. 170:21-171:6, pgs. 256:11-257:22, and pgs. 258:24-261:8 of the Greenhill Deposition,

attached as Exhibit 9; Paragraphs 3 and 4 of the May 29th Reed Greenhill Affidavit, (“May

29th Greenhill Affidavit”), attached as Exhibit 18; and, Deposition Exhibit No. 43, attached

as Exhibit 19).

       16.    The subsurface conditions depicted in Terracon’s Supplemental Report were

no different than those shown in Terracon’s earlier reports, all of which were included in

the Solicitation Documents used by TDL to prepare its bids. In fact, TDL fully anticipated

encountering those exact conditions when submitting its bid to Allen and included all


                                             18
        Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 23 of 32




associated costs in its bid price. (See, pgs. 47:24-49:9, pgs. 126:5-127:16, pgs. 143:18-

144:6, and pg. 171 lns. 9-19 of the K. Young Deposition, attached as Exhibit 4; pgs. 46:8-

47:10, pgs. 65:8-66:9, pgs. 69:17-72:15, pgs. 87:17-91:11, pgs. 136:23-137:1, pgs. 141:10-

145:5, and pg. 215 lns. 8-14 of the B. Young Deposition, attached as Exhibit 6; and, pgs.

121:25-122:25 of the Deposition of Norman Tan Deposition (“Tan Deposition”), attached

as Exhibit 20).

       17.    Allen provided a statutory payment bond on the Project for the benefit of all

subcontractors, such as TDL. (See, ALLEN 007602, attached as Exhibit 21).

       18.    TDL’s lost profit claim is unreliable. On March 5, 2019, almost 2.5 years

after termination, TDL disseminated its initial disclosures claiming $271,174.58 in lost

profits. On June 28, 2019, Allen requested TDL’s backup for its damages. TDL did not

produce any responsive documents.        On January 22, 2020, almost 3.5 years post-

termination, Moore (as corporate representative for TDL) testified and disclosed for the

first time that TDL now claims damages in excess of $1.2 million. The amount of net profit

TDL claims it would have earned is not in line with industry norms and is completely

unreasonable. (See, TDL’s Initial Disclosure Extract, attached as Exhibit 22; Paragraph 3

of the May 29th Greenhill Affidavit, attached as Exhibit 18).

                    LEGAL ARGUMENTS AND AUTHORITIES

       Summary judgment is proper only where the moving party shows “there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as

a matter of law.” Fed. R. Civ. P. 56(c).         The movant bears the initial burden of

demonstrating the absence of a dispute of material fact that warrants summary judgment.


                                            19
          Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 24 of 32




Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, (1986). If the movant carries this burden,

the nonmovant must then go beyond the pleadings and “set forth specific facts” that would

be admissible in evidence and that show a genuine issue for trial. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248, (1986); Celotex, 477 U.S. at 324; Fed. R. Civ. P. 56(e)(2).

When applying this standard, the Court is “required to view the facts and draw reasonable

inferences in the light most favorable to the party opposing the motion,” even when such

evidence is produced by the moving party. Scott v. Harris, 550 U.S. 372, 378 (2007);

Buchanan v. Sherrill, 51 F.3d 227, 229 (10th Cir. 1995).

I.       ALLEN’S PROMISSORY ESTOPPEL CLAIM

         For good reason, TDL wants to avoid a very simple, well-established legal principle

born out of the realities of the construction industry–subcontractors cannot renege on their

bids once relied upon by a general contractor. To permit them to do so with impunity

would wreak havoc on both public and private construction projects. In an effort to insulate

itself in a sort of contractual “Neverland,” TDL argues it is not liable on a promissory

estoppel theory because its written bid was subsequently accepted by Allen; and, that it has

no express contractual liability because it refused after five months of broken promises to

sign Allen’s subcontract agreement. To be clear, Allen is not and has never sought to

enforce the subcontract TDL ultimately refused to execute. It does, however, seek to hold

TDL responsible for refusing to honor its bid and perform its contractual obligations to

Allen.

         Before discussing TDL’s specific arguments, it is important to emphasize that it

makes no difference to the outcome of this case whether TDL’s conduct is measured from


                                             20
          Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 25 of 32




when Allen says its bid became binding (April 2016, when Allen relied upon TDL’s

proposal in bidding to ODOT), or when its bid was formally accepted by Allen in early

May, 2016. TDL was obligated to perform and wholly failed to do so.

         TDL challenges Allen’s promissory estoppel claim on two grounds: 1) Allen’s

formal acceptance of TDL’s bid supposedly negates any promissory estoppel liability; and,

2) TDL contends the subcontract agreement tendered by Allen materially altered the terms

of its bid. Under these facts, Allen has every right to plead BOTH promissory estoppel

and breach of contract as alternative legal theories. After all, when Allen formally accepted

and executed TDL’s proposal on May 9, 2016, it made it clear that TDL was expected to

sign a formal subcontract agreement. The Youngs also recognized TDL would need to

sign a written subcontract and promptly provide a work plan (and other submittals) to

Allen.    Even Moore admits it is standard practice to execute a mutually agreeable

subcontract, and that TDL was obligated to sign a subcontract and provide a work plan

(and other submittals) to Allen. Indeed, TDL never expressed any concerns or objections

to Allen’s subcontract language until October 31, 2016–more than five months after it first

received a copy of the subcontract (and after many broken promises to sign it).

         While it is true that promissory estoppel/detrimental reliance generally applies when

there is no contract, the doctrine “may arise from the conduct of parties after the execution

of a written contract. Patel v. Harless, 926 P.2d 963, 965 (Wyo. 1996). Allen has no

intention of attempting to make a “double recovery,” but it is entitled to present and argue

these alternative theories based on the parties’ conduct after Allen formally accepted

TDL’s bid proposal, and since a jury could find that a necessary element for an express


                                              21
         Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 26 of 32




contract claim is lacking. See, for example, Cholier, Inc. v. Torch Energy Advisors, Inc.

83 F. 3d 431 (10th Circ. 1996). TDL’s first contention is without merit.

       As for TDL’s second point, the Court need look no further than the subcontract

Allen tendered to TDL. It is troubling to read TDL’s argument that the subcontract

proposed by Allen somehow excluded or contradicted TDL’s April 2016 proposal, did not

reflect TDL’s understanding that it would be paid for extra work on a time and materials

basis, or required TDL to accept subsurface conditions excluded in its proposal. The

Youngs bid the Project on behalf of TDL with the understanding that it was governed by

ODOT and FHWA standards and specifications. Section 104.03 of ODOT’s specifications

is a changed or hidden conditions clause authorizing additional payment to Allen/TDL if

they encountered subsurface conditions materially different than those shown in the

Solicitation Documents.

       After studying the Solicitation Documents, TDL submitted its bid and excluded

hidden conditions that might impede the progress of its drilling operations. Allen relied

upon TDL’s bid, was awarded a contract by ODOT, formally accepted TDL’s bid and sent

TDL a subcontract to sign. The subcontract agreement did not differ materially or

otherwise from TDL’s proposal. Article 13.b. of the proposed subcontract states, in

pertinent part:

              This Subcontract and the documents referred to herein set
              forth the entire understanding of the parties with respect to the
              subject matter hereof.        Any previous agreements or
              understandings between the parties regarding the subject
              matter hereof are merged into and are superseded by this
              Subcontract. (Emphasis Added).



                                             22
        Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 27 of 32




       Article 4.a. of the proposed subcontract clearly and unambiguously provided for

payment to TDL based on the “Attached Unit Price Breakdown and Quote.” TDL’s April

2016 bid was attached to and incorporated in the subcontract.            In the event TDL

encountered work beyond its base scope, Article 5.c. of the subcontract provided for

payment on a time and materials basis. TDL’s proposal was even attached to and

incorporated by reference in the proposed subcontract! Unlike the cases cited by TDL in

its motion, the subcontract tendered by Allen did not materially deviate from TDL’s

proposal. That’s why TDL never complained for five months–it only objected after Moore

realized TDL couldn’t timely obtain the necessary equipment and decided to re-negotiate

the unit prices in the proposal. In short, whether based on promissory estoppel or breach

of contract, TDL must be held accountable for its failure to perform.

II.    TDL WAS PROPERLY TERMINATED BECAUSE IT FAILED TO
       PERFORM ITS CONTRACTUAL OBLIGATIONS

       Again, it makes no difference if TDL first became obligated to Allen in April or

May of 2016—it breached its obligations long before November 2016, when Allen was left

with no choice but to hire Daniels to perform TDL’s job. Implied in every contract is a

duty of good faith and fair dealing. The covenant imposes obligations on both contracting

parties that include a duty not to interfere with the other party’s performance and not to act

so as to destroy the reasonable expectations of the other party. Restatement (Second) of

Contracts, 205 (1981); 13 Richard A. Lord, Williston on Contracts 38:15. Each party to a

contract impliedly agrees not to prevent the other party from performing or to render

performance impossible by any act of his own. (17 C.J.S. 967). Every contracting party



                                             23
        Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 28 of 32




has a duty not to prevent or hinder performance by the other party. The implied duties to

cooperate and not to hinder are separate, albeit related, aspects of the overarching duty of

good faith and fair dealing.

       These implied duties are inherent in all construction contracts. EKE Builders, Inc.

v. Quail Bluff Associates, 714 P.2d 604 (Okla. Civ. App. 1985), and Crawford v. Pioneer

Box & Lumber Co., 105 Cal. App. 760 (1930). Parties to a contract simply cannot interfere

with impunity in the other party’s right to perform. See, e.g., Townsend v. Melody Home

Mfg. Co., 541 P.2d 1370 (Okla. Civ. App. 1975); and, Vogel v. Fisher, 225 P.2d 346 (Okla.

1950). Fair dealing emphasizes “reasonable action,” while good faith is marked by “the

exercise of reasonable diligence.” Finnell v. Jebco Seismic, 67 P.3d 339 (Okla. 2003).

With those ideas in mind, a quick review of TDL’s conduct from May 2016 to October

2016 leads to the inescapable conclusion that it breached its obligations to Allen.7

       On May 24, 2016, ODOT issued a notice to proceed to Allen. Allen immediately

asked TDL to provide its written work plan detailing the means and methods by which

TDL would accomplish its work. The Youngs recognized the urgency of the situation. In

the months following May 2016, Allen emphasized to TDL on multiple occasions the

critical need to take steps to advance the Project so physical work could begin on schedule.

Promptly installing the RCP was essential to controlling flooding so that other Project work

could proceed in an orderly and productive manner. Allen spent months trying to get TDL


7
  As noted in Allen’s motion for summary judgment [Dkt.65], TDL’s proposal also
expressly states, “Start Date to be coordinated with our office, usual lead time is three
weeks.” Allen coordinated with the Youngs–unfortunately, there hands were tied by
Moore/HBT.

                                             24
        Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 29 of 32




to provide a written work plan, return a signed subcontract, and otherwise move forward

with the Project. TDL never expressed any concerns about or objections to its bid, the

subsurface conditions, Allen’s proposed subcontract, the scheduling demands of the

Project, or any other issue. On the contrary, TDL repeatedly assured Allen it would furnish

the necessary work plan and return a signed subcontract. It failed to do so.

       By August 2016, Allen was justifiably concerned about TDL’s broken promises and

lack of action. Allen reiterated to TDL on several occasions in September and October

2016, that it needed to proceed diligently with its work. Again, TDL never expressed any

reservations or misgivings about its bid, subsurface conditions, the subcontract proposed

by Allen, or the Project. Then, on October 12, Allen spoke to Moore and learned he had

fired the Youngs. Almost two weeks later, Allen informed TDL it would be forced to

engage a different subcontractor if TDL did not promptly provide an acceptable work plan

and return an executed subcontract. A work plan was sent on October 27, but it was

wholly inadequate. On October 31, after five months of delay, TDL refused to sign

Allen’s subcontract and claimed that Terracon’s Supplemental Report (which it had

received months earlier) revealed subsurface conditions supposedly falling within the rock

exclusion in its April 2016 proposal.

       Of course, we now know none of that was true. The conditions described in the

Supplemental Report were no different than what the Youngs anticipated when preparing

TDL’s proposal and were fully accounted in TDL’s unit pricing. The real problem, so it

seems, was that Moore wanted to negotiate new pricing terms and further delay the Project

because the equipment TDL needed to perform would not be available for months. Even


                                            25
         Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 30 of 32




then, despite its promise to do so, TDL never provided any additional cost information to

Allen.

       Much of this litigation has focused on the rock exclusion in TDL’s proposal. What

gets overlooked is that TDL’s base scope of work included over $2,000,000.00 in critical

drainage work that desperately needed to be planned, scheduled and performed in a

cooperative effort between Allen and TDL. TDL did not assist, cooperate or work with Allen

in any form or fashion—it just stonewalled Allen while the Youngs tried to get Moore to

honor TDL’s commitment. TDL’s inexcusable delays and refusal to cooperate with Allen

constitute clear, material breaches of its contractual obligations. The Restatement (Second)

of Contracts § 205 cmt. d (1981) explains the breadth of the implied duty of good faith and

fair dealing and the consequences of breaching it:

              Subterfuges and evasions violate the obligation of good faith
              in performance even though the actor believes his conduct to
              be justified. But the obligation goes further: bad faith may be
              overt or may consist of inaction, and fair dealing may require
              more than honesty. A complete catalogue of types of bad faith
              is impossible, but the following types are among those which
              have been recognized in judicial decisions: evasion of the spirit
              of the bargain, lack of diligence and slacking off, willful
              rendering of imperfect performance, abuse of a power to
              specify terms, and interference with or failure to cooperate in
              the other party's performance.

       An excellent opinion discussing the implied duty’s place in Oklahoma law is Zero

Down Supply Chain Sols., Inc. v. Am. Airlines, Inc., No. 05-CV-327-TCK-PJC, 2006 WL

8458208, at *3-4 (N.D. Okla. May 18, 2006). Oklahoma has adopted the so-called “first

breach” rule. Murphy Oil USA, Inc. v. Wood, 438 F.3d 1008, 1015 (10th Cir. 2006). Simply

stated, a party to a contract is discharged from any performance obligation where the other


                                             26
         Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 31 of 32




party first materially breaches the express or implied terms of the contract. Express Services,

Inc. v. Averette, CIV-06-820-C, 2007 WL 1888652, at *2 (W.D. Okla. June 29, 2007). That

is precisely what occurred in this case. TDL breached its duty of good faith and fair dealing

through its repeated delays, broken promises and general lack of performance, thereby

discharging Allen from any further performance obligation.

       Finally, for the reasons stated in Allen’s motion for summary judgment, TDL would

not be entitled to its lost profits counterclaim in any event. TDL did not perform ANY

agreement with Allen, substantially or otherwise. A claim for lost profits is simply too

speculative to be recoverable.8

       TDL’s motion should be denied and summary judgment entered in favor of Allen.

                                           Respectfully Submitted,

                                           s/ Robert L. Magrini
                                           Robert L. Magrini, OBA #12385
                                           Evan B. Gatewood, OBA #13412
                                           Christopher D. Skelton, OBA #32920
                                           HAYES MAGRINI & GATEWOOD
                                           1220 North Walker
                                           Oklahoma City, Oklahoma 73103
                                           Telephone: (405) 235-9922
                                           Facsimile: (405) 235-6611
                                           E-Mail:       robert@hmglawyers.com
                                                         egatewood@hmglawyers.com
                                                         cskelton@hmglawyers.com

                                           Attorneys for Plaintiff, Allen Contracting, Inc.




8
 This point may be best illustrated by the amount sought by TDL. TDL’s base bid, when
extended by unit pricing and estimated quantities, totaled $2,057,287.00. TDL now,
several years later, claims it would have earned net profits in the amount of $1,117,260.08.

                                              27
        Case 5:18-cv-00676-JD Document 69 Filed 05/29/20 Page 32 of 32




                            CERTIFICATE OF SERVICE

       This is to certify that on this 29th day of May 2020, the above and foregoing
document was file with the Clerk of the Court and will be transmitted to the following ECF
registrants:

Amy M. Stipe, OBA No. 18361
astipe@gablelaw.com

John M. “Jake” Krattiger, OBA No. 30617
jkrattiger@gablelaw.com

Kory D. George
kgeorge@woodsaitken.com

Attorneys for the Defendants

                                         s/Robert L. Magrini
                                         Robert L. Magrini




                                           28
